UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7735



QUINTIS DYE,

                                               Plaintiff - Appellant,

             versus


CHRIS BATTEN, Sheriff; ALEXANDER SINGLETARY,
Deputy   Sheriff;   GREGG  COLE;   CLEMINTINE
THOMPSON; RONALD HEWETT, Sheriff; JANE EVANS,
Deputy Sheriff; KEVIN HOLDEN,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-cv-03034-H)


Submitted:    December 14, 2006          Decided:   December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quintis Dye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Quintis Dye appeals the district court’s order dismissing

his   42   U.S.C.    §   1983     (2000)    complaint   under   28    U.S.C.

§ 1915(e)(2)(B) (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Dye v. Batten, No. 5:06-cv-03034-H (E.D.N.C.

Oct. 4, 2006).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -